DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Objections
Claim 6 is objected to because of the following informalities: claim 6 depends on claim 5, which has been cancelled. Examiner has interpreted claim 6 to depend on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Idegami (see attached translation of JP2013053897) in view of Beuchler (USPN 7,824,611).
Regarding claim 1, Idegami teaches a membrane carrier (referred to as liquid absorbing carrier 1, shown in Figure 2 and described in [0026]-[0027]) comprising a flow path (referred to as a minute flow path in [0033]), and a detection zone (the exhibition of the red line of the labelling substance 16 designates the detection zone as shown in Figure 6B and described in [0051] of Idegami) for detecting a target substance, wherein 
a microstructure (referred to as structure 8 in Figure 2C) is formed at a bottom of the flow path (see Figure 2C wherein a liquid sample can travel on the 
a label (referred to as a gold colloid labeled antibody 14 in [0050]), which comprises 
a particle (referred to as a gold colloid in [0050]) to which an antibody or an antigen binds (see [0002] wherein it is recited that “by binding the sensitizing antibody (or sensitizing antigen) on the detection particle to the antigen (or antibody), the detection particle is specifically bound and captured) is arranged in at least a part on the flow path, and 
a detection substance (referred to as antibody 4 (or antigen) in [0025]) immobilized on the detection zone, the detection substance able to bind to a compound comprising the target substance bound to the label (see [0002] and [0025]).
Idegami does not explicitly teach that the particle has a diameter of 500 nanometers to 100 micrometers. 
However, in the analogous art of diagnostic devices for biological materials, Buechler discloses latex particles immobilized on the surface of a diagnostic element, latex particles having diameters ranging from about 0.1 micrometers to 5 micrometers i.e. 100 to 5000 nanometers which is within the instant claim range of 500 to 100,000 nanometers.  Buechler provides these size range for the benefit of increasing the surface area of the protein coating the nanoparticle as a function of the solids content (col. 16, line 10-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of Idegami In re Malagari, 182 USPQ 549. 
Regarding claim 2, Idegami and Beuchler teach the membrane carrier according to claim 1, wherein an average horizontal distance between adjacent microstructures is at least 3 times the diameter of the particle and 300 micrometer or less (referred to as the distance between the various protrusions in the flow path in C18/L1-8 of Beuchler, therein the distance between the various depressions or protrusions can range from about 1 nm to 0.5 mm, preferably from about to 2 nm to 0.3 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal distance of Idegami by selecting the overlapping portion of ranges disclosed by Beuchler because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal distance of Idegami by selecting the overlapping portion of ranges disclosed by Beuchler because the relative positions and dimensions of the posts are known to facilitate drying of reagents on the surface during preparation of the device, and to facilitate movement of sample (see C10/L5-9 and C10/L46/60 of Buechler).
Regarding claim 4, Idegami and Beuchler teach the membrane carrier according to claim 1, wherein 

the antibody (4) and antigen (12) specifically react with a target substance in the liquid sample (see [0002] of Idegami wherein particles sensitized with an antibody (or antigen) are capable of binding to target substance as a detection reagent).
Regarding claim 6, Idegami and Beuchler teach the membrane carrier according to claim 1, wherein the detection zone produces a color change when the target substance is detected (see Figure 6C and Figure 6B and [0049]-[0051] of Idegami wherein the change in intensity of a red line of labelling substance 16 is shown on the liquid absorbing carrier 1 when the antigen 12 is detected in the detection zone).
Regarding claim 7, Idegami and Beuchler teach the method for manufacturing a liquid sample test kit (referred to as immunochromatographic test strip 0 in [0025] of Idegami), comprising immobilizing a detection substance (referred to as antibody 4 in Figure 6B, see [0048] of Idegami wherein the antibody 4 is immobilized in a line in the middle of the liquid absorbing carrier 1) producing a color change by holding a target substance in the detection zone of the membrane carrier according to claim 6 (see Figure 7B and [0050] –[0051] of Idegami wherein 
Regarding claim 8, Idegami and Beuchler teach a liquid sample test kit (referred to as immunochromatographic test strip 0 in [0025] of Idegami) comprising the membrane carrier (referred liquid absorbing carrier 1 in [0026] of Idegami) according to claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Idegami (JP2013053897) in view of Beuchler (USPN 7,824,611) and further in view of Kahn (US2009/0111197).
Regarding claim 3, Idegami and Beuchler teach the membrane carrier according to claim 1.
The previous combination of Idegami and Beuchler does not explicitly teach the membrane carrier wherein the particle is one or more selected from the group consisting of a colored latex particle and a fluorescent latex particle.
However, in the analogous art of microfluidic devices and methods for performing assays, Khan discloses that a colored latex particle, incorporated into an assay reagent, can bind to the analyte to produce a detectable change in color (see [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the colored latex particles of Khan into membrane carrier of Idegami for the benefit of immobilizing a latex particle onto a surface of a detection zone of an immuno-assay device (see [0053] of Khan).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797